NO. 07-07-0004-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 26, 2007

                         ______________________________


                        GUMESINDO GASNAREZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2004-405,559; HONORABLE CECIL PURYEAR, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Pursuant to a plea of guilty, Appellant Gumesindo Gasnarez was convicted of

delivery of a controlled substance and was assessed a life sentence. Proceeding pro se,

Appellant filed a notice of appeal. The trial court’s Certification of Defendant’s Right of

Appeal reflects the case is a plea-bargain case with no right of appeal.
      By letter dated January 9, 2007, this Court notified Appellant that the certification

indicated he had no right of appeal and requested a response by January 22, 2007. The

Court also noted that failure to file an amended certification showing a right of appeal or

failure to provide other grounds for continuing the appeal would result in dismissal.

See Tex. R. App. P. 25.2(a)(2) & (d). In response to the January 9 notification, this Court

did receive a pro se response, post-marked January 23, 2007, wherein the Appellant

attempted to raise issues which would be outside the record. No amended certification

demonstrating a right of appeal was filed. Consequently, the appeal is dismissed.




                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                            2